Title: To John Adams from Ward Nicholas Boylston, 29 April 1826
From: Boylston, Ward Nicholas
To: Adams, John


				
					My ever Dear Cousin
					Princeton Apr 29th 1826
				
				I wrote before I left Roxbury expressing as I really felt my deep regret that I could not see you before I set out for this place—for the first since the 28’ of Jany I tried my strengh on Sunday last, but a ride of a mile wch I endured with wch  the hope I should be able in the course of the week to have reachd Quincy, but the next day Tho’ Alken injured his hand so much as to render him incapable of hoilding his Horses—I therefore was obliged to remain within Doors till Thursday last when I commenced our Jouney to Princeton where thro great fatigue we reach’d at 7 oClock in the evening if that day,—so much exhausted as to do nothing more than read a newspaper, or give directions to others—The weather since has been very unfavorable to my feelings, and have no expectation of finding any improvement to my Health untill I am able to take exercise in a carriage the only means I have left, as my feet & ancles continue so much swollen that I cannot use a Boot or shoe—Mrs Boylston took some cold before we left Roxbury wch has not left her tho’ she appears to day to have less cough—This I hope we will meet your hands, in the same good health & spirits as  we was told you was in on Monday last—wch cheers me with a prospect that we may renew our visit and congratuation on the 30’ of Octr next—I however think your chance is as good as mine—I hope when you last heard from Washington All there, we love, were well when you cause a Letter to be dictated by you pray make my kindest regards to them—I heard the day before I set out, that your Nephew Mr Shaw, died the day previous—poor man his prospects of continued Life were not encouraging to himself & he perhaps had no strong inducements to wish a prolongation of it—We are likely to have a very backward spring—but if, the harvest should be abundant the Labourers are few, canals, stone Quarries, and Manufactory’s, are employing so many as to increase wages 25 p-cent over last year, notwithstanding the great scarcity of money throughout the country—Mrs Boylston desires her affectionate respects to you, & unites with me in our kindest remembrances to Judge & Mrs Adams & their family. & also to Miss Smith—and also to Mr G W Adams, Who I have seen at Roxbury only once, since he was here with his father last autumn, he does not follow the hint I gave him from the second author, “thine own friend, & thy Fathers friend forget not”—he seems to have left me out almost entirely, tho’ I do not cease to remember him with sincere regards—With my fervent prayers for your comforts in every thing that life can procure to you / I am my ever Dr Cousin / most truely your affectionate
				
					Ward Nichs Boylston
				
				
			